                 Case
                 Case1:20-cv-01030-JGK
                      1:20-cv-01030-JGK Document
                                        Document22
                                                 23 Filed
                                                     Filed12/02/20
                                                           12/02/20 Page
                                                                     Page11ofof22

                                           Schulte Roth&Zabel LLP                   f   '   --   .. , _ .          •   · - - - -..- - ~ - · _   .., _    ._    -




                                                                                    l i ~i~r.~ ::;u1~,:·
                                                                                    ' f"""' -      · ·-       ·-       ~-- -   - - - - -- --            ----       -- •
                                                       919 Third Avenue
                                                      New York , N Y 10022          '1

                                                         212.756.2000
                                                                                    , . nr)r : J-1'_ti:6~"' rrr
                                                                                    ~ I ._ -              _ ~  "
                                                                                                                •
                                                                                                                               ..J,1,,.   ,.


                                                        212 .593 .5955 ta x

                                                          www. srz .com


Writer's Direct Number
212.756.2093


                                                                December 2, 2020
    BYECF

    Hon. John G. Koeltl                                                APPi...lCATION GHANTCD
    United States District Court                                             SO ORDERED
    Southern District of New York
    500 Pearl Street                                               '   ~-   <- ~,..,.....        ,A.-,




    New York, NY 10007


                        Re:    Cerberus Business Finance, LLC, v. Matthew J. Martin, et al., 20-cv-01030
                               Stay of Deadlines

    Dear Hon. Koeltl:

                  We write on behalf of Cerberus Business Finance, LLC, Plaintiff in the above-
    referenced matter.

                    As the Court is aware, Plaintiff and Defendants have signed a settlement letter of
    intent pursuant to which the parties have begun drafting a longer-form settlement agreement and
    several ancillary agreements to effectuate the parties ' compromise. 1 The deadlines in this case
    were stayed until December 7, 2020 to allow the parties to finalize the settlement documents and
    for Defendant Matthew J. Martin (in his personal capacity) to dismiss his pending Chapter 11
    bankruptcy case (a necessary condition to the settlement). The settlement documents and
    dismissal of the bankruptcy, once effective, will obviate this action.

                        Defendant Martin moved on November 18, 2020 to dismiss his bankruptcy case ;2
    the deadline for interested parties to object to the dismissal is December 10, 2020. Additionally ,
    Plaintiff and Defendants have exchanged drafts of the settlement documents and are working to
    finalize them.

                      Accordingly, after conferring with counsel for Defendants, we write to
      respectfully request Your Honor to extend the stay in this action for 45 days from December 7,
      2020 to January 21, 2021. We believe that this approach will best preserve judicial resources as
   t-'fhe bankruptcy is dismissed and the parties work towards completing the settlement documents.




    1
        0kt. No . 21.
    2   In re: Matt Jasp er Martin , 20-bk-40126 (0kt. No. 67) (Bankr. N.D . Tex. Nov . 18, 2020).
       Case
        Case1:20-cv-01030-JGK
               1:20-cv-01030-JGK Document
                                 Document22
                                          23 Filed
                                              Filed12/02/20
                                                    12/02/20 Page
                                                              Page22ofof22
December 2, 2020
Page 2

                                           Respectfully submitted,



                                           M6#i-kLG
                                                  · ..byan
                                            ar . an


cc: Counsel of Record (By ECF and Email)
